Wilkes, J.
This action was brought against *80McKinney for keeping his saloon open and tippling on Sunday. On appeal to the -Circuit Court, the cause was tried without a jury and the judgment of the Recorder, fining the defendant fifty dollars, was affirmed, and defendant appealed and assigned as error that he is not guilty under the law and facts of the case. The ordinance which it is claimed the defendant violated is as follows: “No licensed merchant, grocer, retailer of. liquors, or other place of ordinary business, or other person, shall keep open, except as hereinafter provided, his, her, or their place of business on Sunday, or shall deal out or give away on that day any spirituous or vinous liquors from said place of business, and every person- offending against the provisions of this section shall, upon conviction, forfeit and pay the sum of fifty dollars.” It is not alleged that the ordinance is unconstitutional or unreasonable. The only question presented is, is there any evidence to support the verdict ? The proof is, that a number of police raided defendant’s house between one and two o’clock Sunday morning. There was a light in the saloon apparent from the outside, but the front door wras closed and fastened. The door was opened by force, and defendant and his barkeeper were found in the saloon behind the bar. A sound was heard as of a number of persons rushing o\it of the back way of the saloon, and a negro named Thompson was found on the back premises crouching between the fence and wall. It is shown to our satisfaction that *81the doors between the pool room and dining apartment and the saloon were open, and we are satisfied other persons were in the dining room, if not the saloon, and this brings the case clearly within the ruling in McNeal v. State, 8 Pickle, 720, 722.
Defendant insists that only he and his barkeeper were in the saloon, engaged in winding up their week’s work. This is contrary to the ordinance. We do not hold that the proprietor or employees or family may not enter the saloon, as proper occasion may demand, on the Sabbath, but they cannot, under this ordinance, engage in the work pertaining to their saloon, or allow others to enter it or remain in it.
Let the judgment be affirmed.